DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-2, 5-18 and 39-42 are pending.
Claims 1-2, 5-18 and 42 are amended.
Claims 3-4 and 19-38 are cancelled.
Claims 1-2, 5-18 and 39-42 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 05/21/2021 have been fully considered but they are not persuasive.
Claim Objections
The objections to claims 1-2 and 5-18 are withdrawn in view of the applicant’s amendment.
35 U.S.C. § 101 Rejections
The rejection to claim 42 under 35 U.S.C. § 101 is withdrawn in view of the applicant’s amendment.
35 U.S.C. § 102 § 103 Rejections
Regarding claim 1, the applicant argues that Babaei ’98 at most discloses in paragraph [0335] and [0352] that the one or more of the plurality of logical channels with the logical Babaei ’98 does not refer to how to configure logical channels with different logical channel group identifier.
In response to the applicant argument, the examiner respectfully disagrees.
Babaei ’98 discloses configuring a logical channel to be mapped to one or more TTIs/numerologies in a plurality of TTIs/numerologies (see paragraph [0191).  Further, Babaei ’98 discloses that a logical channel may be configured with a Logical Channel IDentifier (LCID) (see paragraph [0191)
Regarding claim 5, the applicant argues that Jeon does not refer to when detecting that SR count reaches a maximum number of times of SR transmission of the at least one of the current logical channel, logical channel group, numerology or TTI type, UE releases Physical Uplink Control Channel (PUCCH) resources, SRS resources and at least one of the downlink allocation resource or uplink grant resource, only on the at least one of the numerology or TTI type corresponding to a current SR.
In response to the applicant argument, the examiner respectfully disagrees.
Jeon discloses when a SR process fails, a wireless device may initiate a random access procedure and/or notify RRC to release PUCCH for a serving cells and/or clear a downlink assignment or an uplink grant and/or initiate a random access procedure and/or cancel a pending SR .  In new radio (NR), a plurality of SRs corresponding to a plurality of logical channels and/or logical channel groups and/or TTIs and/or numerologies and/or cell types and/or service types, etc may be triggered for the wireless device (see paragraph [0098])
transmitting a current SR on SR resources on other numerologies or TTI types, to which the current SR is applicable.
In response to the applicant argument, the examiner respectfully disagrees.
Jeon discloses when detecting that SR count reaches a maximum number of times of SR transmission of the at least one of the current logical channel, logical channel group, numerology or TTI type.  For example, Jeon discloses detecting the presence of SR by detecting the energy on the SR resource in paragraph [0134].  Further, Jeon discloses transmitting a current SR on SR resources on other numerologies or TTI types, to which the current SR is applicable.  For example, Jeon discloses the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels in paragraph [0130].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 9-15 are rejected under 35 U.S.C. §103 as being unpatentable over Jeon (EP 3527026 B1) in view of Babaei et al. (US 2018/0270698 A1) hereinafter “Babaei ‘98”
As per claim 1, Jeon discloses a method for processing a Scheduling Request (SR) (Title, Scheduling request in a wireless network), comprising: 
performing one of the following operations:
configuring different SR parameters for different logical channels (Jeon, [0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR; [0158], the configuration parameters may comprise: a first parameter for a logical channel in one or more first logical channels or one or more second logical channels)
wherein the SR parameter includes the maximum number of times of SR transmission and an SR prohibit timer (Jeon, [0095], the configuration parameters for the first scheduling request may comprise one or more first timer values for one or more first timers (e.g., one or more first prohibit timers)
Jeon does not explicitly disclose wherein the configuring different SR parameters for different the logical channels, comprises: configuring a same SR parameter for logical channels of a same type and configuring different SR parameters for the logical channels of different types.
Babaei ’98 discloses wherein the configuring different SR parameters for different the logical channels, comprises: 
configuring a same SR parameter for logical channels of a same type (Babaei ‘98, Abstract, configuration parameters of logical channel(s) grouped into logical channel group(s) comprising a 1st logical channel group; [0335], one or more of the plurality of logical channels with the logical channel group identifier may be mapped to a same one or more TTIs/transmission durations/numerologies) and configuring different SR parameters for the logical channels of different types (Babaei ‘98, [0308], different TTI and/or transmission duration may be configured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Babaei ‘98 related to wherein the configuring different SR parameters for different the logical channels, comprises: configuring a same SR parameter for logical channels of a same type and configuring different SR parameters for the logical channels of different types and have modified the teaching of Jeon in order to improve transmission efficiency (Babaei ’98, [0294])

As per claim 2, Jeon in view of Babaei ‘98 disclose the method according to claim 1, wherein the method further comprises: configuring different or partially different SR parameters for different numerologies or TTI types used by the UE for transmission (Jeon, [0075], a first SR configuration may indicate that at least one uplink grant for at least one first TTI/numerology is requested and a second SR configuration may indicate that at least one uplink grant for at least one second TTI/numerology is requested)

As per claim 5, Jeon in view of Babaei ‘98 disclose a method for processing a Scheduling Request (SR), comprising: 
as for at least one of a TTI type, when detecting that SR count reaches a maximum number of times of SR transmission of the at least one of the TTI type, releasing Physical Uplink Control Channel (PUCCH) resources on the at least one of the TTI type corresponding to a (Jeong, [0098], when a SR process fails, a wireless device may initiate a random access procedure and/or notify RRC to release PUCCH for a serving cells and/or clear a downlink assignment or an uplink grant and/or initiate a random access procedure and/or cancel a pending SR.  In new radio (NR), a plurality of SRs corresponding to a plurality of logical channels and/or logical channel groups and/or TTIs and/or numerologies and/or cell types and/or service types, etc may be triggered for the wireless device)
when Sounding Reference Signal (SRS) resources are configured on at least one of the TTI type corresponding to the current SR, releasing the SRS resources (Jeon, [0118], trigger one or more SRs corresponding to the at least one first logical channel and/or the logical channel group/TTI/numerology/service type/cell type of the at least one first logical channel)
when at least one of a downlink allocation resource or an uplink grant resource is configured on the at least one of the TTI type corresponding to the current SR, releasing at least one of the downlink allocation resource or uplink grant resources (Jeon, [0130], the wireless device may receive an uplink grant (e.g., by receiving a downlink control information (DCI) comprising/indicating the uplink grant) for a cell comprising transmission parameters for one or more transport blocks (TBs); see also [0121], the uplink grant may comprise transmission parameters (e.g., resource allocation parameters)

As per claim 6, Jeon in view of Babaei ‘98 disclose the method according to claim 5, further comprising: 
when detecting that the SR count reaches the maximum number of times of SR transmission (Jeon, [0134], detect the presence of SR by detecting the energy on the SR resource) of the at least one of the TTI type (Jeon, [0135], In an example, the first SR configuration indicates a first numerology/TTI length/duration and/or one or more first services and/or one or more first logical channels), transmitting the current SR to a base station via a Random Access Channel (RACH) procedure on RACH resources of the at least one of the TTI type corresponding to the current SR (Jeon, [0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)

As per claim 9, Jeon in view of Babaei ‘98 disclose the method according to claim 5, further comprising: 
when detecting that the SR count reaches the maximum number of times of SR transmission of the at least one of the TTI type (Jeon, [0134], detect the presence of SR by detecting the energy on the SR resource), selecting at least one of a specific logical channel or a logical channel group with a configured maximum number of times of SR transmission being less than the maximum number of times of SR transmission of the at least one of the TTI type, from at least one of other logical channels or logical channel groups configured with SR resources (Jeon, [0100], the selecting one or more random access resources may comprise selecting a cell and/or a TTI/numerology and/or a preamble and/or RACH resource)
transmitting the current SR to the base station via the SR resources of the specific logical channel (Jeon, [0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
wherein the SR resources of the at least one of the specific logical channel or logical channel group include SR resources on all numerologies or TTI types (Jeon, [0123], the transmission parameters may comprise, transport block size, power control, radio resource allocation parameters, TTI/numerology and/or one or more TTIs/numerologies), to which services corresponding to the current SR are applicable (Jeon, [0130], transmit a SR signal via an uplink control channel. In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)

As per claim 10, Jeon in view of Babaei ‘98 disclose the method according to claim 9, wherein the at least one of the specific logical channel or logical channel group includes at least one of a first logical channel, a first logical channel group, a second logical channel, or a second logical channel group (Jeon, [0120], the plurality of logical channels may comprise a first logical channel and a second logical channel)
at least one of the first logical channel or the second logical channel group includes at least one of a logical channel or logical channel group, which is randomly selected from at least one of the other logical channels or logical channel groups (Jeon, [0120], The first logical channel may correspond to one or more first transmission durations up to a first value)
at least one of the second logical channel or the second logical channel group includes at least one of a logical channel or a second logical channel group, which is selected from at least one of the other logical channels or logical channel groups and configured with a maximal maximum number of times of SR transmission (Jeon, [0120], The second logical channel may correspond to one or more second transmission durations up to a second value)

As per claim 11, Jeon in view of Babaei ‘98 disclose the method according to claim 10, further comprising:
when detecting that the SR count reaches the maximum number of times of SR (Jeon, [0134], detect the presence of SR by detecting the energy on the SR resource), selecting SR resources of at least one of the second logical channel or the second logical channel group to transmit the current SR to the base station (Jeon, [0130], In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
when selection of at least one of the second logical channel or the second logical channel group is failed, selecting SR resources of at least one of the first logical channel or the first logical channel group to transmit the current SR to the base station (Jeon, [0135], the first SR configuration parameters may comprise one or more first fields indicating the one or more first logical channels and the second SR configuration parameters may comprise one or more second fields indicating the one or more second logical channels)

As per claim 12, Jeon in view of Babaei ‘98 disclose the method according to claim 9, wherein transmitting the current SR to the base station via the SR resources of the at least one of the specific logical channel or logical channel group, comprises: 
transmitting the current SR to the base station via SR resources on one numerology or TTI type selected from SR resources on all numerologies or TTI types, to which services corresponding to the current SR are applicable (Jeon, [0130], transmit a SR signal via an uplink control channel. In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
when the number of times of SR retransmission reaches the maximum number of times of SR transmission of the one numerology or TTI type, transmitting the current SR to the base station via SR resources on another numerology or TTI type selected from SR resources on all (Jeon, [0130], transmit a SR signal via an uplink control channel. In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)

As per claim 13, Jeon in view of Babaei ‘98 disclose the method according to claim 12, further comprising: when all the numerologies or TTI types, to which the services corresponding to the current SR are applicable, reach the maximum number of times of SR transmission, randomly selecting other RACH resources to transmit the SR (Jeon, [0100], The initiating the random access procedure may comprise selecting one or more random access resources employing the at least one first logical channel and the at least one second logical channel and their corresponding logical channel groups, priorities, TTIs/numerologies, service types, cell types, etc…)

As per claim 14, Jeon in view of Babaei ‘98 disclose the method according to claim 5, further comprising: when detecting that the SR count reaches the maximum number of times of SR transmission of the at least one of the current logical channel, logical channel group, numerology or TTI type (Jeon, [0134], detect the presence of SR by detecting the energy on the SR resource), selecting SR resources on a numerology or TTI type, to which services corresponding to the current SR are applicable, from other logical channels or logical channel groups to transmit the current SR to the base station (Jeon, [0100], the selecting one or more random access resources may comprise selecting a cell and/or a TTI/numerology and/or a preamble and/or RACH resource); when all numerologies or TTI types, to which the services corresponding to the current SR are applicable, reach the maximum numbers of times of SR transmission, randomly selecting other RACH resources to transmit the SR (Jeon, [0100], the selecting one or more random access resources may comprise selecting a cell and/or a TTI/numerology and/or a preamble and/or RACH resource)

As per claim 15, Jeon in view of Babaei ‘98 disclose the method according to claim 6, further comprising: selecting SR resources on a numerology or TTI type, to which services corresponding to the current SR are applicable, from other logical channels or logical channel groups to transmit the current SR to the base station (Jeon, [0100], selecting one or more random access resources employing the at least one first logical channel and the at least one second logical channel and their corresponding logical channel groups, priorities, TTIs/numerologies, service types, cell types, etc…)

Claims 7, 8 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Jeon in view of Babaei ’98 and further in view of Babaei et al. (US 2017/0353972 A1) hereinafter “Babaei ‘72”
As per claim 7, Jeon in view of Babaei ‘98 disclose the method according to claim 6, further comprising: 
when detecting that the SR count reaches the maximum number of times of SR transmission of the at least one of current logical channel, logical channel group, numerology or TTI type (Jeon, [0134], detect the presence of SR by detecting the energy on the SR resource) and there is no RACH resource on at least one of the numerology or TTI type (Jeon, [0096], when no valid SR resource is configured for the second SR, the wireless device may initiate a random access procedure), transmitting the current SR to the base station via first random resources or second random resources (Jeon, [0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
Jeon in view of Babaei ‘98 does not explicitly disclose wherein the first random resources include other randomly-selected RACH resources besides RACH resources on at least one of the numerology or TTI type corresponding to the current SR; the second random resources include other RACH resources, which are randomly selected and accepted by the at least one of the current logical channel or logical channel group, besides the RACH resources of the at least one of numerology or TTI type corresponding to the current SR.
Babaei ‘72 discloses wherein the first random resources include other randomly-selected RACH resources besides RACH resources on at least one of the numerology or TTI type corresponding to the current SR (Babaei ‘72, [0138], a first radio resource type may operate using at least one first TTI/numerology)
the second random resources include other RACH resources, which are randomly selected and accepted by the at least one of the current logical channel or logical channel group, besides the RACH resources of the at least one of numerology or TTI type corresponding to the current SR (Babaei ‘72, [0138], a second radio resource type may operate using at least one second TTI/numerology)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Babaei ‘72 related to wherein the first random resources include other randomly-selected RACH resources besides RACH resources on 

As per claim 8, Jeon in view of Babaei ‘98 and Babaei ‘72 disclose the method according to claim 7, wherein transmitting the current SR to the base station via the first random resources or the second random resources, comprises: 
when there is no RACH resource on the at least one of the numerology or TTI type corresponding to the current SR, obtaining the second random resources (Jeon, [0096], when no valid SR resource is configured for the second SR, the wireless device may initiate a random access procedure)
when the second random resources are successfully obtained, transmitting the current SR to the base station via the second random resources (Jeon, [0132], the wireless device may start a random access procedure in response to transmission of SR being successful for a first number of times)
when the second random resources are failed to be obtained, obtaining the first random resources and transmitting the current SR to the base station via the first random resources (Jeon, [0098], when a SR process fails, a wireless device may initiate a random access procedure and/or notify RRC to release PUCCH for a serving cells and/or clear a downlink assignment or an uplink grant and/or initiate a random access procedure and/or cancel a pending SR)

As per claim 16, Jeon in view of Babaei ‘98 disclose the method according to claim 5, wherein detecting that the SR count reaches the maximum number of times of SR transmission of the at least one of the current logical channel, logical channel group, numerology or TTI type, further comprises: 
obtaining a maximum number of times of SR transmission configured by a base station for the at least one of the current logical channel, logical channel group, numerology or TTI type (Jeon, [0087], configured for SR1 (e.g., for the at least one first logical channel and/or for the TTI and/or the numerology that the at least one first logical channel is mapped to and/or the for the service type corresponding to the at least one first logical channel)
Jeon in view of Babaei ’98 does not explicitly disclose determining whether the SR count of the at least one of the current logical channel, logical channel group, numerology or TTI type equals the maximum number of times of SR transmission configured for the at least one of the current logical channel, logical channel group, numerology or TTI type; when the SR count of the current logical channel, logical channel group, numerology or TTI type equals the maximum number of times of SR transmission configured for the at least one of the current logical channel, logical channel group, numerology or TTI type, detecting that the SR count reaches the maximum number of times of SR transmission of the at least one of the current logical channel, logical channel group, numerology or TTI type.
Babaei ‘72 discloses determining whether the SR count of the at least one of the current logical channel, logical channel group, numerology or TTI type equals the maximum number of times of SR transmission configured for the at least one of the current logical channel, logical (Babaei ‘72, [0138], these examples may be equally when other radio resource types are implemented, e.g., based on TTI/ numerology) 
when the SR count of the current logical channel, logical channel group, numerology or TTI type equals the maximum number of times of SR transmission configured for the at least one of the current logical channel, logical channel group, numerology or TTI type, detecting that the SR count reaches the maximum number of times of SR transmission of the at least one of the current logical channel, logical channel group, numerology or TTI type (Babaei ‘72, [0138], various resource types may be configured with various TTIs and/or numerologies)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Babaei ‘72 related to determine whether the SR count of the at least one of the current logical channel, logical channel group, numerology or TTI type equals the maximum number of times of SR transmission configured for the at least one of the current logical channel, logical channel group, numerology or TTI type, when the SR count of the current logical channel, logical channel group, numerology or TTI type equals the maximum number of times of SR transmission configured for the at least one of the current logical channel, logical channel group, numerology or TTI type, detecting that the SR count reaches the maximum number of times of SR transmission of the at least one of the current logical channel, logical channel group, numerology or TTI type and have modified the teaching of Jeon and Babaei ‘98 in order to optimize the efficiency of the network (Babaei ’72, [0128])

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17, 18 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (EP 3527026 B1)
As per claim 17, Jeon discloses a method for processing a Scheduling Request (SR), comprising: 
as for at least one of a TTI type ( Jeon, [0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TT/numerology/service/cell type corresponding to the SR), when detecting that SR count reaches a maximum number of times of SR transmission of the at least one of the TTI type (Jeon, [0134], detect the presence of SR by detecting the energy on the SR resource), transmitting a current SR on SR resources on other TTI types, to which the current SR is applicable (Jeon, [0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
wherein the SR resources on other TTI types, to which the current SR is applicable, include SR resources on all TTI types, to which services corresponding to the current SR are applicable, on other logical channels or logical channel groups (Jeon, [0118], one or more SRs corresponding to the at least one first logical channel and/or the logical channel group/TTI/numerology/service type/cell type of the at least one first logical channel. In an example, the wireless device may trigger one or more SRs corresponding to the logical channel(s) with non-empty buffer status in the BSR and/or the logical channel group(s)/TTI(s)/numerology(ies)/service type(s)/cell type(s) of the logical channel(s))
As per claim 18, Jeon discloses the method according to claim 17, further comprising:
when all numerologies or TTI types, to which the services corresponding to the current SR are applicable, reach the maximum numbers of times of SR transmission, randomly selecting other RACH resources to transmit the SR (Jeon, [0139], start a random access procedure in response to transmission of SR being unsuccessful for a first number of times)
As per claim 39, Jeon discloses a base station (Jeon, [0148], a base station), comprising: a processor and a memory (Jeon, [0148], one or more processors and memory), wherein the memory is used to store programs and the processor calls the programs in the memory to execute steps of the method for processing the SR (Jeon, [0148], the memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions) in claim 1. 

As per claim 40, Jeon discloses a User Equipment (UE) (Jeon, [0039], user equipment: UE), comprising a processor and a memory (Jeon, [0039], the device may include processors, memory), wherein the memory is configured to store programs and the processor calls the programs in the memory to execute steps of the method for processing the SR (Jeon, [0148], the memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions) in claim 5. 

As per claim 41, Jeon discloses a User Equipment (UE) ([0039], user equipment: UE) ([0039], the device may include processors, memory), wherein the memory is configured to store programs and the processor calls the programs in the memory to execute steps of the method for processing the SR ([0148], the memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions) in claim 17. 

As per claim 42, Jeon discloses a non-transitory computer readable storage medium, storing computer programs, wherein when the computer programs are executed by a processor (Jeon, [0039], a non-transitory tangible computer readable media comprising instructions executable by one or more processors to cause operation of multi-carrier communications), steps of the method for processing the SR in claim 1 are implemented. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462